DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/15/2021.  These drawings are in acceptable form, however objections are presented below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner reflector redirecting at least a portion of the light emitted by the light source toward the outer refractor of Claim 2 lines 1-3, the prismatic optics and reflective segmented optics to direct light emitted by the light source of Claim 10 lines 1-2, the reflector coupled to each of the light source retaining surface and a side of the heat dissipating structure of Claim 11 lines 9-10, the reflector redirecting at least a portion of the light emitted by the light source of Claim 12 lines 1-2, the configuration of the heat dissipating structure coupling to at least two types of reflectors of Claim 15 lines 1-2, the refractor configured to employ prismatic optics to direct a light emitted by the light source of Claim 17 lines 1-2, the reflector configured to employ segmented optics to direct a light emitted by the light source of Claim 18 lines 2-3, the reflection/refraction assembly of Claim 20 line 3, and the air flowing through an air gap defined between the heat dissipating structure and at least one of the electronic device housing and the reflection/refraction assembly of Claim 20 lines 4-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 2 and 11 are objected to because of the following informalities:
Claim 2 line 3 “the light” should be --a light--
Claim 11 lines 11-12 “the electronic housing” should be --the electronic device housing-- to be consistent with the language of at least Claim 11 line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 5 lines 1-2 recite the limitation “the heat dissipating structure is configured to couple to at least two types of: a reflector and a refractor”.  It is unclear as to whether the reflector and refractor of this limitation are intended to be the same as that of Claim 1 line 3, or whether the heat dissipating structure is additionally configured to at least two types of: a reflector and a refractor beyond the reflector and refractor assembly of Claim 1 line 3, and it is unclear as to whether the heat dissipating structure is intended to be configured to couple to at least two reflectors, at least two refractors, or at least a reflector and a refractor, or whether the heat dissipating structure is intended to be configured to couple to at least two reflectors and at least two refractors.  For the purpose of examination, the examiner understands this limitation such that the heat dissipating structure is configured to couple to at least two reflectors, at least two refractors, or at least a reflector and a refractor, the reflector(s) and refractor(s) including those of the reflector and refractor assembly.  The applicant is encouraged to clarify in the claim language the intended coupling between the heat dissipating structure and any reflector(s) or refractor(s) intended in the scope of the claim.
With regards to Claim 20, line 3 recites the phrasing “a reflection/refraction assembly”.  It is unclear as to whether the “reflection/refraction assembly” is intended to be an assembly comprising a reflection portion and a refraction portion, or is intended to be an element providing a reflection function and a refraction function.  The examiner notes that Claim 1 line 3 refers to “a reflector and refractor assembly including a reflector and a refractor”.  While Claim 20 does not depend from Claim 1, the distinctly different phrasing utilized in Claim 20 line 3 as compared to Claim 1 line 3 further complicates understanding since it appears the “reflection/refraction assembly” is not necessarily intended to be a reflection and refraction assembly as phrased in Claim 1.  For the purpose of examination, the examiner understands this phrasing of Claim 20 line 3 to refer to an assembly including a reflection portion and a refraction portion.  The applicant is encouraged to clarify in the claim language the intended element or elements forming the assembly.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-12, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo (US 2011/0019402).
With regards to Claim 1, Mo discloses an integrated ceiling device comprising: an electronic device housing [17] (see paragraph 16; the housing [17] houses at least a driving module), a heat dissipating structure [10] (see paragraph 13 and Figure 2), and a light source [20] (see paragraph 19 and Figure 3); a reflector and refractor assembly including a reflector [30] (see paragraph 20 and Figure 3) and a refractor [40] (see paragraph 23; the element [40] is a transparent or half-transparent material such as glass, resin, or plastic, and will substantially refract at least a portion of the light exiting the device therethrough), wherein a vertical axis of the electronic device housing [17] is aligned with a vertical axis of the heat dissipating structure [10] (see Figures 1, 2, and 3; the vertical axes of such housing [17] and heat dissipating structure [10] are substantially aligned), wherein at least a portion of the electronic device housing [17] is disposed above the heat dissipating structure [10] (see Figure 1), wherein the light source [20] is coupled to the heat dissipating structure [10] (see paragraph 19 and Figure 4), wherein at least one of the reflector [30] and the refractor [40] is coupled to opposite sides of the heat dissipating structure [10] (see paragraph 23 and Figures 1 and 4; the refractor [40] is coupled to opposite sides of the heat dissipating structure [10] along engagement of flange [42] within groove [120]), and wherein the heat dissipating structure [10] is arranged with respect to at least one of the electronic device housing [17] and the reflector [30] to define a through air gap therebetween such that air from below flows through the through air gap (see paragraph 15 and Figures 1 and 4; the heat dissipating structure [10] is arranged with respect to at least the electronic device housing [17] such that an air gap is formed between adjacent fins [14] of heat dissipating structure [10] and the electronic device housing [17], thereby allowing air from below to flow through the air gap).

With regards to Claim 2, Mo discloses the device as discussed above with regards to Claim 1.
Mo further discloses the reflector [30] is an inner reflector (see Figure 4) and the refractor [40] is an outer refractor (see Figure 4), and wherein the inner reflector [30] redirects at least a portion of the light emitted by the light source [20] toward the outer refractor [40] (see paragraph 21 and Figure 4; due to the placement and arrangement of reflector [30] relative refractor [40], at least some light from light source [20] will be reflected by reflector [30] and will pass through refractor [40] to be seen external to the device).

With regards to Claim 4, Mo discloses the device as discussed above with regards to Claim 1.
Mo further discloses the air flowing through the through air gap removes warm air generated by the light source [20] (see paragraphs 19 and 15; the light source [20] is thermally connected with the heat dissipating structure [10], and includes heat dissipating fins [14], the air gap is framed at least in part by heat dissipating fins [14] with the intent to dissipate heat, thereby substantially air flowing through the through air gap removes warm air generated by the light source [20]).

With regards to Claim 5, Mo discloses the device as discussed above with regards to Claim 1.
Mo further discloses the heat dissipating structure [10] is configured to couple to at least two types of: a reflector [30] and a refractor [40] (see paragraphs 19 and 23 and Figures 1 and 4; as assembled, the heat dissipating structure [10] is configured to couple to a reflector [30] and a refractor [40]).

With regards to Claim 6, Mo discloses the device as discussed above with regards to Claim 1.
Mo further discloses the refractor [40] is coupled to an outer side of the heat dissipating structure [10] and the reflector [30] is coupled to an inner side of the heat dissipating structure [10] (see Figure 4; the refractor [40] is exterior to the reflector [30] relative the heat dissipating structure [10], thereby the refractor [40] is substantially coupled to an outer side of the heat dissipating structure [10] and reflector [30] is coupled to an inner side of the heat dissipating structure [10]).

With regards to Claim 7, Mo discloses the device as discussed above with regards to Claim 6.
Mo further discloses a height of the refractor [40] is greater than a height of the reflector [30], and wherein the height of the refractor [40] and the height of the reflector [30] is determined in reference to a surface of the heat dissipating structure [10] having the light source [20] coupled thereto (see Figure 4).

With regards to Claim 8, Mo discloses the device as discussed above with regards to Claim 1.
Mo further discloses an electronic device (comprising the driving module, see paragraph 16) coupled to the electronic device housing [17] (see paragraph 16).

With regards to Claim 9, Mo discloses the device as discussed above with regards to Claim 1.
Mo further discloses the refractor [40] is made of at least one of glass and plastic (see paragraph 23).

With regards to Claim 10, Mo discloses the device as discussed above with regards to Claim 1.
Mo further discloses at least one of: prismatic optics and reflective segmented optics [36] to direct light emitted by the light source [20] (see paragraphs 21 and 22 and Figure 3).

With regards to Claim 11, Mo discloses an integrated ceiling device comprising: an electronic device housing [17] (see paragraph 16; the housing [17] houses at least a driving module), a heat dissipating structure [10] (see paragraph 13 and Figure 2), a light source [20] (see paragraph 19 and Figure 3), and a reflector [30] (see paragraph 20 and Figure 3), wherein a vertical axis of the electronic device housing [17] is aligned with a vertical axis of the heat dissipating structure [10] (see Figures 1, 2, and 3; the vertical axes of such housing [17] and heat dissipating structure [10] are substantially aligned), wherein at least a portion of the electronic device housing [17] is disposed above the heat dissipating structure [10] (see Figure 1), wherein the light source [20] is coupled to a light source retaining surface of the heat dissipating structure [10] (see paragraph 19 and Figure 4), wherein the reflector [30] is coupled to at least one of: the light source retaining surface and a side of the heat dissipating structure [10] (see paragraph 19 and Figures 1 and 4; the reflector [30] is substantially coupled to the light source retaining surface), and wherein the heat dissipating structure [10] is arranged with respect to at least one of the electronic device housing [17] and the reflector [30] to define a through air gap therebetween such that air from below flows through the through air gap (see paragraph 15 and Figures 1 and 4; the heat dissipating structure [10] is arranged with respect to at least the electronic device housing [17] such that an air gap is formed between adjacent fins [14] of heat dissipating structure [10] and the electronic device housing [17], thereby allowing air from below to flow through the air gap).

With regards to Claim 12, Mo discloses the device as discussed above with regards to Claim 11.
Mo further discloses the reflector [30] is configured to redirect at least a portion of the light emitted by the light source [20] (see paragraph 21 and Figure 4).

With regards to Claim 14, Mo discloses the device as discussed above with regards to Claim 11.
Mo further discloses the air flowing through the through air gap removes warm air generated by the light source [20] (see paragraphs 19 and 15; the light source [20] is thermally connected with the heat dissipating structure [10], and includes heat dissipating fins [14], the air gap is framed at least in part by heat dissipating fins [14] with the intent to dissipate heat, thereby substantially air flowing through the through air gap removes warm air generated by the light source [20]).

With regards to Claim 15, Mo discloses the device as discussed above with regards to Claim 1.
Mo further discloses the heat dissipating structure [10] is configured to couple to at least two types of reflectors (see paragraph 20; the reflector [30] is coupled to the heat dissipating structure [10] by screwing the reflector [30] into the light source substrate [22] which is coupled to the heat dissipating structure [10], thereby allowing the heat dissipating structure [10] to be configured to couple to at least two types of reflectors interchangeably by screwing).

With regards to Claim 16, Mo discloses the device as discussed above with regards to Claim 11.
Mo further discloses a refractor [40] coupled to an outer perimeter of the heat dissipating structure [10] (see paragraph 23 and Figure 4; the refractor [40] is coupled to the heat dissipating structure [10] via flange [42] engaging with groove [120] substantially at an outer perimeter of at least a mounting portion of the heat dissipating structure [10]).

With regards to Claim 19, Mo discloses the device as discussed above with regards to Claim 11.
Mo further discloses an electronic device (comprising the driving module, see paragraph 16) coupled to the electronic device housing [17] (see paragraph 16).

With regards to Claim 20, Mo discloses a method comprising providing an integrated ceiling device including an electronic device housing [17] (see paragraph 16; the housing [17] houses at least a driving module), a heat dissipating structure [10] (see paragraph 13 and Figure 2), a light source [20] (see paragraph 19 and Figure 3), and a reflection/refraction assembly (comprising the assembly utilizing reflector [30] and refractor [40], see paragraphs 20 and 23 and Figures 2, 3, and 4; the element [40] is a transparent or half-transparent material such as glass, resin, or plastic, and will substantially refract at least a portion of the light exiting the device therethrough), and flowing air through an air gap defined between the heat dissipating structure [10] and at least one of the electronic device housing [17] and the reflection/refraction assembly [30,40] (see Mo paragraph 15 and Figures 1 and 4; the heat dissipating structure [10] is arranged with respect to at least the electronic device housing [17] such that an air gap is formed between adjacent fins [14] of heat dissipating structure [10] and the electronic device housing [17], thereby allowing air from below to flow through the air gap, and due to the dissipation of heat by the adjacent fins [14] to the air within the gap therebetween, air will substantially flow through the air gap).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US 2011/0019402) in view of Yeh et al. (US 2013/0039041).
With regards to Claims 3 and 13, Mo discloses the device as discussed above with regards to Claims 1 and 11, respectively.
Mo does not disclose the light source is a first light source, and wherein a second light source is disposed above the heat dissipating structure and illuminates a surface disposed opposite to a surface illuminated by the first light source.
Yeh et al. teaches the light source [102b] is a first light source, and wherein a second light source [102a] is disposed above the heat dissipating structure [110a,110b] (see paragraph 10 and Figure 1A) and illuminates a surface [107] disposed opposite to a surface illuminated by the first light source [102b] (see paragraph 10 and Figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Mo to be a first light source, a second light source is disposed above the heat dissipating structure and illuminates a surface disposed opposite to a surface illuminated by the first light source, as taught by Yeh et al.  One would have been motivated to do so in order to provide a wide angle of light output including direct and indirect lighting (see Yeh et al. paragraph 2).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US 2011/0019402) in view of Kelly (US 5,434,765).
With regards to Claim 17, Mo discloses the device as discussed above with regards to Claims 16.
Mo does not disclose the refractor is configured to employ prismatic optics to direct a light emitted by the light source.
Kelly teaches the refractor is configured to employ prismatic optics [82] to direct a light emitted by the light source (see column 6 lines 42-49 and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refractor of Mo to include the refractor is configured to employ prismatic optics to direct a light emitted by the light source as taught by Kelly.  One would have been motivated to do so in order to further direct light in a desired direction (see Kelly column 3 lines 55-66).

With regards to Claim 18, Mo and Kelly disclose the device as discussed above with regards to Claim 17.
Mo further discloses the reflector [30] is coupled to an inner perimeter of the heat dissipating structure [10] (see paragraph 20; the reflector [30] is coupled at seat [32] by screws to the light source portion [22], and light source portion [22] is coupled to the bottom face of supporting plate [12] of heat dissipating structure [10], thereby the reflector [30] is substantially coupled to the inner perimeter of the heat dissipating structure [10] though its coupling with light source portion [22]), and wherein the reflector [30] is configured to employ segmented optics [36] to direct light emitted by the light source [20] (see paragraphs 21 and 22 and Figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Kim (US 2014/0177227), which discloses at least a device including a reflector, refractor, light source, heat dissipating structure, and air gap between the heat dissipating structure and reflector, Shuja (US 2013/0010464), which discloses at least a device including an electronic device housing, a heat dissipating structure, a reflector and a refractor, and a light source, and an air gap allowing air to flow from below through the air gap to remove warm air generated by the light source, Peng (US 2011/0222291), which discloses at least a device including an electronic device housing, a heat dissipating structure, a light source, a reflector, and a refractor, Chen (US 2011/0002116), which discloses at least a device including a reflector, refractor, light source, heat dissipating structure, electronic device housing, the light source including a light source disposed on a top side of the heat dissipating structure and a bottom side of the heat dissipating structure, and Yamamoto (US 2010/0282446), which discloses at least a heat dissipating structure, a reflector, and an air gap between the heat dissipating structure and reflector allowing air to flow therethrough to remove warm air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875